 



Exhibit 10.8

ASSIGNMENT AND ASSUMPTION AGREEMENT

        THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”) is made and
entered into as of the 16th day of August, 2004, by and between VESTIN FUND III,
LLC, a Nevada limited liability company (“Assignor”) and VFIII HQ, LLC, a Nevada
limited liability company (“Assignee”).

WITNESSETH:

        WHEREAS, Luke Properties, LLC, a Nevada limited liability company
(“Luke”) is the owner of that certain real property with all buildings and
improvements located thereon situated at 8379 W. Sunset Road, Las Vegas, Nevada
89113 and commonly known as the “Vestin Building” (the “Premises”); and

        WHEREAS, Luke and Assignor have entered into that certain Purchase
Agreement dated as of August 1, 2004 (the “Purchase Agreement”) pursuant to
which Luke has agreed to sell, and Assignor has agreed to buy, the Premises on
the terms and conditions set forth in the Purchase Agreement; and

        WHEREAS, Assignor is the sole member of Assignee; and

        WHEREAS, Assignee has agreed to accept an assignment of Assignor's
right, title and interest in the Purchase Agreement, and assume all obligations
and duties of Assignor under said Purchase Agreement and under all other
documents entered into by and between Assignor and Luke as set forth below.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Assignor and Assignee hereby agree
as follows:

        1.  Assignor hereby assigns to Assignee all of its right, title and
interest in and to the Purchase Agreement and all other documents (the “Closing
Documents”) entered into by and between Assignor and Luke in connection with the
purchase of the Premises.

        2.  Assignee, by signing below, evidences its acceptance of the
assignment herein and agrees to the assumption of all obligations and duties of
Assignor under the Purchase Agreement and the Closing Documents.

        3.  Assignor represents and warrants to Assignee that (i) Assignor has
not previously assigned any of its right, title or interest under the Purchase
Agreement or Closing Documents to any other person or party, and (ii) Assignor
is not in default of any provision of the Purchase Agreement.

        4. The parties hereto shall execute, acknowledge, and deliver such other
instruments and documents as may be reasonably necessary or appropriate to carry
out the full intent and purpose of this Assignment.

-1-



--------------------------------------------------------------------------------



 



        5.  This Assignment and the rights of the parties hereto shall be
interpreted, governed, and construed in accordance with the laws of the State of
Nevada, and venue of any action shall be brought in the U.S. Federal District
Court or the State Courts of Nevada.

        6.  This Assignment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

        7.  This Assignment may be signed in any number of counterparts, each of
which shall be deemed to be an original and all of which together shall be
deemed to be one and the same.

        IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed as of the day and year first above written.

                  ASSIGNOR:   ASSIGNEE:   VESTIN FUND III, LLC, a Nevada limited
liability company   VF III HQ, LLC, a Nevada limited liability company   By:  
Vestin Mortgage, Inc., a Nevada corporation, its Sole Manager   By:   Vestin
Fund III, LLC, a Nevada limited liability company, its Sole Member              
By:   Vestin Mortgage, Inc., a Nevada corporation, its Sole Manager     By:  
/s/ Lance K. Bradford

--------------------------------------------------------------------------------

Name: Lance K. Bradford
Title:   Chief Financial Officer   By:   /s/ Lance K. Bradford

--------------------------------------------------------------------------------

Name: Lance K. Bradford
Title:   Chief Financial Officer

-2-